Citation Nr: 1030589	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1945 to August 1949.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied entitlement to a TDIU. 

The Veteran was scheduled to appear for a hearing before a 
Veterans Law Judge sitting at the RO in August 2009.  Per his 
request, that hearing was postponed, and another hearing was 
rescheduled for June 2010.  One day prior to the June 2010 
hearing, the Veteran reported that he was ill and would not be 
able to attend the scheduled hearing.  As there is no request in 
writing to have this hearing rescheduled, the hearing request is 
considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Service connection has been established for status post 
chondrectomy of the right knee, currently rated as 20 percent 
disabling; degenerative joint disease of the right knee with 
limitation of flexion, currently rated as 10 percent disabling 
and limitation of extension rated as 10 percent disabling; and 
scar of the right knee, rated as noncompensable.  The combined 
disability rating for the service-connected disabilities is 40 
percent.  

2.  The Veteran's most recent job of license inspector, which 
ended in 1997, was too physically demanding as a result of his 
service-connected knee disability.

3.  The Veteran is college-educated and has significant work 
experience (twelve years) doing production control in a sedentary 
capacity at a desk.

4.  The Veteran's service-connected disabilities do not preclude 
him from securing or following a substantially gainful 
occupation.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated May 2007.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a TDIU claim 
and the relative duties of VA and the claimant to obtain 
evidence.  That notice also explained how initial disability 
ratings and effective dates are assigned for grants of service 
connection, pursuant to the holding in Dingess.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to whether the 
Veteran's service-connected disabilities render him unemployable, 
and afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  In this regard, at a personal hearing in August 2003, 
held in conjunction with claims that are not currently on appeal 
before the Board, the Veteran testified that he began receiving 
Social Security Administration retirement benefits at age 62.  
The Veteran specifically indicated that the benefits were 
received based on age-eligibility, and not medical disability.  
Thus, there is no duty to obtain any records associated with 
payment of Social Security retirement benefits.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  TDIU

The Veteran seeks a TDIU.  He asserts that his service-connected 
right knee disability is permanently and totally disabling such 
that he was forced to resign from his last place of employment in 
1997 and has not worked since that time.  

To establish entitlement to a TDIU due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration 
may be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for 
an award of TDIU.  When a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned where a veteran has a single 
service-connected disability that is rated as 60 percent 
disabling or more; or when there are two or more disabilities, at 
least one disability is rated at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 percent 
or more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  For the purpose of one 60 
percent disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be considered as 
one disability.  See 38 C.F.R. § 4.16(a).  

The Veteran's schedular disability rating does not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  Service connection has been established 
for status post chondrectomy of the right knee, currently rated 
as 20 percent disabling; degenerative joint disease of the right 
knee with limitation of flexion, currently rated as 10 percent 
disabling and limitation of extension rated as 10 percent 
disabling; and scar of the right knee, rated as noncompensable.  
The combined disability rating for the service-connected 
disabilities is 40 percent.  
The service-connected disabilities may be considered as resulting 
from a common etiology, and as such, considered as one disability 
for rating TDIU purposes; however, the 40 percent disabling 
rating, standing alone, is not high enough to meet the schedular 
criteria to warrant assignment of a TDIU based on the schedular 
criteria alone.  

Nevertheless, the Veteran may still warrant entitlement to a TDIU 
if the evidence shows that his service-connected disabilities 
preclude him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In this case, the Veteran's combined service-connected disability 
rating is 40 percent.  Where the percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service for 
such extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The evidence in this case, however, does not show that the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, 
particularly when consideration is given to his work history and 
educational background.  

In support of his TDIU claim, the Veteran submitted a statement 
from his former employer, J.A.R., which was received at the RO in 
May 2003.  In the statement, J.A.R. noted that the Veteran was 
hired in February 1997 and his duties included onsite inspection 
of Businesses for correct license and Manufactured Homes for 
registration.  J.A.R. further noted that the job required a lot 
of physical ability, such as walking and getting in and out of 
the vehicle quite often; and, although the Veteran was a very 
reliable worker, he felt he could no longer continue with the job 
due to physical limitation from his knee injury and the demands 
of the License inspector job.  Thus, the Veteran resigned his 
position in December 1997.

In an August 2003 statement, and at a personal hearing in August 
2003, held in conjunction with other claims not currently on 
appeal, the Veteran reiterated that he was only able to work as a 
license inspector for approximately one year because of his 
disability.  He explained that getting in and out of his vehicle 
became such an extreme difficulty that it caused him to twist his 
knee and fall on several occasions.  The Veteran also indicated 
that he had at least two years of college after service, and was 
employed in production control at a manufacturing company.  He 
held that job for 12 years and it was a desk job.  The Veteran 
further indicated that his next job was that of a loan officer 
which he held for 8 years.  He indicated that he could not do a 
job that would require him to be on his feet.  

At an August 2004 VA examination, the Veteran's diagnosis was 
degenerative joint disease of the right knee status post fall in 
1946.  He had moderate disability secondary to pain and loss of 
function from his right knee with any physical activity.  He 
stated that as long as he is at a desk job or sitting he rarely 
gets any complaints, but any type of physical labor exacerbates 
his pain and he is therefore unable to hold any job recently.  

At a May 2007 VA examination, x-ray studies revealed severe 
patellofemoral degenerative change suggestive of CPPD 
arthropathy.  The radiographer noted that the abnormality had 
slightly progressed since the prior study of April 2006.  The 
examiner noted that the Veteran had been retired since 1997, and 
that his right knee traumatic arthritis would prevent him from 
being able to engage in physical work, but specifically indicated 
that it would not prevent sedentary work.  The examiner found 
there to be a moderate effect on the Veteran's ability to travel, 
drive, shop and do chores.  As the Veteran was found able to only 
engage in sedentary-type work, it is not surprising that the 
examiner found him unable to exercise, or that there was a severe 
effect on the Veteran's ability to engage in sports and 
recreation.  

In sum, the Veteran's education, work experience, and degree of 
disability do not prevent him from obtaining and maintaining 
gainful employment in a sedentary capacity as reported by the May 
2007 VA examiner.  Although the Veteran's most recent job 
involved a physical element that the Veteran was unable to 
accomplish, his self-reported work history includes over a decade 
of sedentary-type employment at a desk job.  Moreover, the 
Veteran has at least two years of a college education, and his 
employment experience and education are not shown to limit the 
Veteran to employment in a physical capacity alone.  

Even the memorandum provided by the Veteran's last employer only 
states that the Veteran resigned his position due to his physical 
limitation and the demands of the job.  That memorandum does not 
suggest that the Veteran would be unable to work in a sedentary 
capacity.  

Per the Veteran's own report, he is able to sit.  Thus, based on 
the Veteran's work history, education, and medical opinion, the 
weight of the evidence is against a finding of entitlement to a 
TDIU.  There is no doubt that the Veteran was unable to perform 
his duties at his last job as a License Inspector, for this 
required too much of him physically, and that is not questioned 
here.  However, his prior employment has indeed included at least 
one desk job that he held for over a decade.  Therefore, the 
evidence shows that the Veteran has the education and experience 
to hold a sedentary job.  Although a similar-type desk/sedentary 
job for which the Veteran is qualified may not be as lucrative as 
the license inspector job that he had to give up due to his 
physical limitations, there is no indication that a sedentary 
desk job, similar to the one he held previously, would not 
provide sustained, gainful employment, above the poverty 
threshold.

The Veteran has been assessed as being able to engage in 
sedentary employment; yet, there is no indication that he has 
applied for sedentary jobs and there is also no indication that 
he has applied for such jobs and been turned down due to a 
service-connected disability or disabilities.

Taking into consideration the Veteran's level of education and 
his service-connected disabilities regarding the knee with a 
combined rating of 40 percent, but, without consideration of the 
Veteran's other, nonservice-connected, disabilities or advancing 
age, the Veteran is employable in a sedentary capacity.  While 
the Veteran's statements regarding his ability to work have been 
considered, the objective assessment that he is capable of 
sedentary work is more probative, particularly given that he has 
work experience in this capacity.

Because there is no medical opinion of record to suggest that the 
Veteran is not capable of obtaining or maintaining sedentary 
forms of employment, and because the record does not otherwise 
suggest such, referral to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration is not 
appropriate in this case.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and a TDIU is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

A TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


